Citation Nr: 1403725	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sciatic nerve injury as secondary to service-connected chronic right groin and inguinal strain with tendonitis (claimed as a right hip injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to October 1988, and from November 2000 to November 2002.  The Veteran also served in the Air National Guard and the Army Reserve.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which denied a claim for service connection for a sciatic nerve injury.

In April 2010, a local hearing was held before a Decision Review Officer (DRO) at the Lincoln, Nebraska Regional Office (RO).  In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Lincoln, Nebraska RO.  Transcripts of these hearings are of record.

The matter on appeal has been remanded by the Board for additional development. In May 2012, the Board instructed the RO (via the AMC) to obtain a new VA examination for the Veteran's claimed condition.  The Board also instructed the RO (via the AMC) to obtain VA treatment records dating back to 2001 and records from testing done in March 2011 at the University Hospital.  In June 2012, the Veteran underwent a VA examination and in July 2012 the examiner provided an addendum opinion.  The RO also obtained VA treatment records dating back to January 2001.  Although the RO requested that the Veteran fill out a Form 21-4142 for the March 2011 University Hospital treatment records, the Veteran did not complete this form.  Additionally, the Veteran signed a waiver in November 2012 indicating that he did not have any additional evidence to submit regarding his appeal.  The AMC readjudicated the Veteran's claim in a November 2012 supplemental statement of the case (SSOC). The Veteran's claims file has been returned to the Board for further appellate review.

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from 2007 to 2012 and a brief from the Veteran's representative dated in December 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board remanded this claim in May 2012 to obtain a VA examination to determine whether the Veteran has a current diagnosis of a disability of the sciatic nerve and, if so, whether this sciatic nerve disability was caused or aggravated by his active duty service or by his service-connected chronic right groin and inguinal strain with tendonitis. 

In June 2012, the Veteran underwent a VA examination and in July 2012, the examiner provided an addendum opinion.  The examiner diagnosed the Veteran with a right sided sciatica disability.  The examiner was unable to resolve whether this condition was due to or a result of the Veteran's active duty service without resorting to mere speculation.  The examiner opined that although the Veteran was credible and genuine in his reported history of his sciatica symptoms, the medical documentation of record does not support that the Veteran's current sciatic disability had its onset while on active duty.  The examiner also opined that it was at least as likely as not that the examiner who diagnosed the Veteran with pubic symphysitis, right groin and inguinal strain, and right hip abductor strain while on active duty would not have overlooked symptoms related to sciatica.  However, the examiner did not provide an opinion as to whether the Veteran's right sided sciatica disability was caused or permanently aggravated by his service-connected chronic right groin and inguinal strain with tendonitis.

In a brief dated in December 2013, the Veteran's representative argued that the VA examiner provided an inadequate rationale for his opinion regarding direct service connection and failed to offer an opinion regarding secondary service connection.  The Veteran's representative requested a new examination with a different examiner.

The Board agrees that the 2013 examiner failed to offer an opinion regarding secondary service connection.  As such, the Veteran should be scheduled for a new examination to determine whether his right sided sciatica disability is etiologically related to his active duty service or was caused or permanently aggravated by his service-connected chronic right groin and inguinal strain with tendonitis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, while on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records and records dated in or around March 2011 from the University Hospital.

2. Then, the RO should again refer the case to an examiner with the appropriate expertise to determine the nature and etiology of the Veteran's current right sided sciatica disability, specifically whether it was caused or permanently aggravated by his service-connected chronic right groin and inguinal strain with tendonitis.  The claims file and a copy of this remand should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  The examiner is asked to:

a) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current right sided sciatica disability is etiologically related to the Veteran's active service.  

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present right sided sciatica disability was either (i) caused by or (ii) permanently aggravated by the Veteran's service-connected chronic right groin and inguinal strain with tendonitis (claimed as a right hip injury).

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


